The facts sufficiently appear in the opinion.
This is an action for damages upon an injunction bond.
At the trial respondents introduced in evidence, against the objections of appellants, the findings of fact made by the court in the case of Anderson v. Bryant, etal.
The particular finding objected to is this: "No. 11. The court finds that the plaintiff was justified in bringing this suit, but that he has not been damaged by the defendants."
The complaint in that case alleges prior appropriation and beneficial use of the waters of Pine Nut creek by plaintiff, and their diversion and pollution by defendants, and threatened continuance thereof. A temporary injunction was issued, issue was joined, trial had, and judgment entered, dissolving the injunction and dismissing the action.
The finding that Anderson was justified in bringing that suit would indicate that he was entitled to relief, but the judgment denied him any. The finding is inconsistent with the judgment, and its introduction in evidence may have misled the jury.
  Judgment reversed, and new trial ordered. *Page 329